                                   1

                                   2

                                   3                                UNITED STATES DISTRICT COURT

                                   4                               NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6    KRISHNAN R THONDUKOLAM, ET AL.,                    CASE NO. 19-cv-03857-YGR
                                   7                 Plaintiffs,
                                                                                           ORDER DENYING MOTION TO TRANSFER
                                   8           vs.                                         VENUE TO THE DISTRICT OF DELAWARE
                                   9    CORTEVA, INC., ET AL.,                             Re: Dkt. No. 33
                                  10                 Defendants.

                                  11          On October 11, 2019, defendants filed a motion to transfer this case to the United States
                                  12   District Court for the District of Delaware. (Dkt. No. 33.) Plaintiffs filed an opposition thereto on
Northern District of California
 United States District Court




                                  13   November 11, 2019, after which defendants filed a reply brief. (Dkt. Nos. 42, 47.)
                                  14          Having carefully considered the briefing and arguments submitted in this matter, and for
                                  15   the reasons set forth in full detail on the record on December 3, 2019, the Court DENIES
                                  16   defendants’ motion to transfer.
                                  17          This Order terminates Dkt. No. 33.

                                  18          IT IS SO ORDERED.

                                  19

                                  20   Dated: December 5, 2019
                                                                                                YVONNE GONZALEZ ROGERS
                                  21                                                       UNITED STATES DISTRICT COURT JUDGE
                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
